Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/11/21. Clams 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement filed on 04/11/21 has been received and is being considered. 
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. §103 as being unpatentable over LV (US 20170162707 A1) and further in view of Ohta(US 2021/0296505 A1).
Regarding claim 1, Lv discloses a manufacturing method of an active switch, comprising:
providing a substrate, depositing a first metal layer on the substrate, and carrying out patterning treatment on the first metal layer to form a gate electrode (see fig 2, with gate 2 surroinding layers 3 and 4):
depositing a gate insulating layer on the substrate, wherein the gate insulating layer covers the gate electrode;

depositing a second metal layer on the semiconductor composite layer (6/7), and carrying out photoetching and wet etching treatment (see para [0118])on the second metal layer to obtain a first groove located at the middle of the second metal layer and penetrating through the second metal layer (see 46), wherein the second metal layer is partitioned into a source electrode and a drain electrode by the first groove (see fig 2, partition);
performing dry etching treatment (see para [0122])on the active layer and the semiconductor composite layer with the source electrode and the drain electrode as etching barrier layers to obtain a second groove corresponding to the first groove, wherein the second groove penetrates through the semiconductor composite layer and partially penetrates to the active layer, and the first groove and the second groove form a channel region(see 41 partially penetrated); and
placing the channel region in a preset gas atmosphere for heating treatment. 
Ohta discloses sequentially depositing an active layer and a semiconductor composite layer on the gate insulating layer, the semiconductor composite layer comprising a first N-type heavily doped amorphous silicon layer, a first N-type lightly doped amorphous silicon layer, a second N-type heavily doped amorphous silicon layer and a second N-type lightly doped amorphous silicon layer which are sequentially stacked, wherein the ion doping concentration of the first N-type heavily doped amorphous silicon layer is lower than that of the second N-type heavily doped amorphous silicon layer, and the ion doping concentration of the first N-type lightly doped amorphous silicon layer is higher than that of the 
LV and Ohta are in the same or similar fields of endeavor. It would have been obvious to combine LV and Ohta. Lv and Ohta may be combined by forming the device of LV in accordance with Ohta, with the doped layers. One having ordinary skill in the art would be motivated to combine LV and Ohta in order to suppress gate induced drain leakage, see para [0084].
Regarding claim 2, LV and Ohta disclose the manufacturing method of the active switch according to claim 1, wherein the step of placing the channel region in a preset gas atmosphere for heating treatment comprises:
first heating the channel region for 0 5s to 50 5, and lastly heating in an ammonia gas atmosphere for 0s to 20s (this office action notes that this heating process is obvious in the art, see para [0111]).
Regarding claim 3, LV and Ohta disclose the manufacturing method of the active switch according to claim 2, wherein the step of placing the channel region in a preset gas atmosphere for heating treatment comprises: first heating the channel region for 25 s, and lastly heating in an ammonia gas atmosphere for 10's(this office action notes that this heating process is obvious in the art, see para [0111]).
Regarding claim 4, Lv and Ohta disclose the manufacturing method of the active switch according to claim 1, wherein a deposition process of the first metal layer comprises one of a radio frequency magnetron Sputtering process, a thermal evaporation process, a vacuum electron beam evaporation process and a plasma-enhanced chemical vapor deposition process(see para [0115] describing vapor depostion).


Regarding claim 6, Lv and Ohta disclose the manufacturing method of the active switch according to claim 5, wherein the thickness of the gate insulating layer formed by depositing at the first speed is 0 angstrom to 3000 angstroms, the thickness of the gate insulating layer formed by depositing at the second speed is 1000 angstroms to 3000 angstroms, and the gate insulating layer formed by depositing at the third speed is 1000 angstroms to 2000 angstroms(see para [0115] and [0116] describing stabilization time, available to one having ordinary skill in the art).
Regarding claim 7, Lv and Ohta disclose the manufacturing method of the active switch according to claim 1, wherein the first N-type heavily doped amorphous silicon layer, the first N-type lightly doped amorphous silicon layer, the second N-type heavily doped amorphous silicon layer and the second N-type lightly doped amorphous silicon layer are deposited using PH3 gas and SiH4 gas (see para [0108] disclosing silane).
Regarding claim 8, An active switch, wherein the active switch 1s manufactured using a manufacturing
method of an active switch, the manufacturing method of an active switch comprising:
providing a substrate, depositing a first metal layer on the substrate, and carrying out patterning treatment on the first metal layer to form a gate electrode;

sequentially depositing an active layer and a semiconductor composite layer on the gate insulating layer, the semiconductor composite layer comprising a first N-type heavily doped amorphous silicon layer, a first N-type lightly doped amorphous silicon layer, a second N-type heavily doped amorphous silicon layer and a second N-type lightly doped amorphous silicon layer which are sequentially stacked, wherein the ion doping concentration of the first N-type heavily doped amorphous silicon layer is lower than that of the second N-type heavily doped amorphous silicon layer, and the ion doping concentration of the first N-type lightly doped amorphous silicon layer is higher than that of the second N-type lightly doped amorphous silicon layer;
carrying out photoetching treatment on the active layer and the semiconductor composite layer;
depositing a second metal layer on the semiconductor composite layer, and carrying out photoetching and wet etching treatment on the second metal layer to obtain a first groove located at the middie of the second metal layer and penetrating through the second metal layer, wherein the second metal layer is partitioned into a source electrode and a drain electrode by the first groove;
performing dry etching treatment on the active layer and the semiconductor composite layer with the source electrode and the drain electrode as etching barrier layers to obtain a second groove corresponding to the first groove, wherein the second groove penetrates through the semiconductor composite layer and partially penetrates to the active layer, and the first groove and the second groove form a channel region; and
placing the channel region in a preset gas atmosphere for heating treatment; (see the rejection of claim 1)
the active switch comprising:

a gate electrode formed on the substrate (2, see fig 4c);
a gate insulating layer formed on the substrate, wherein the gate insulating layer covers the gate electrode(2, see fig 4c);
an active layer formed on the gate insulating layer (RC, see fig 4c);
a semiconductor composite layer formed on the active layer(Cd, 70/71, see fig 4c); and
a source electrode and a drain electrode formed on the semiconductor composite layer(8d/8s, see fig 4c);
wherein the semiconductor composite layer comprises a first N-type heavily doped amorphous silicon layer, a first N-type lightly doped amorphous silicon layer, a second N-type heavily doped amorphous silicon layer and a second N-type lightly doped amorphous silicon layer which are sequentially stacked, wherein the ion doping concentration of the first N-type heavily doped amorphous silicon layer is lower than that of the second N-type heavily doped amorphous silicon layer, and the ion doping concentration of the first N-type lightly doped amorphous silicon layer is higher than that of the second N-type lightly doped amorphous silicon layer, a channel region is located at the middle of the semiconductor composite layer and the channel region penetrates through the semiconductor composite layer and partially penetrates to the active layer; and the source electrode and the drain electrode are respectively located at the two sides of the channel region(see elements 70-72, paras [0078]-[0090], see fig 4c).
LV and Ohta are in the same or similar fields of endeavor. It would have been obvious to combine LV and Ohta. Lv and Ohta may be combined by forming the device of LV in accordance with Ohta, with the doped layers. One having ordinary skill in the art would be motivated to combine LV and Ohta in order to suppress gate induced drain leakage, see para [0084].
.
Regarding claim 10, LV and Ohta disclose the active switch according to claim 9, wherein the thickness of the semiconductor composite layer is 400 angstroms, wherein the thickness of the first N-type lightly doped amorphous silicon layer is 100 angstroms, the thickness of the second N-type lightly doped amorphous silicon layer is 100 angstroms, the thickness of the first N-type heavily doped amorphous silicon layer is 100 angstroms, and the thickness of the second N-type heavily doped amorphous silicon layer is 100 angstroms(see fig 6 a-c [0086]-[0088]).
Regarding claim 11, Lv and Ohta disclose the active switch according to claim 8, wherein the ion doping concentration of the first N-type lightly doped amorphous silicon layer is 1.5 times to 3 times as much as that of the second N-type lightly doped amorphous silicon layer, the ion doping concentration of the first N-type heavily doped amorphous silicon layer is 2 times to 6 times as much as that of the first N-type lightly doped amorphous silicon layer, and the ion doping concentration of the second N-type heavily doped amorphous silicon layer is 1.5 times to 3 times as much as that of the first N-type heavily doped amorphous silicon layer (see para [0099] disclosing overlapping ranges).
Regarding claim 12, Lv and Ohta disclose the active switch according to claim 11, wherein the ion doping concentration of the first N-type lightly doped amorphous silicon layer is 2 times to 3 times as much as that of the second N-type lightly doped amorphous silicon layer, the ion doping concentration of the first N-type heavily doped amorphous silicon layer is 4 times to 6 times as much as 
Regarding claim 13, Lv and Ohta disclose the active switch according to claim 8, wherein the thickness of the gate insulating layer ranges from 3500 angstroms to 5000 angstroms (see para [0113] disclosing overlapping ranges).
Regarding claim 14, Lv and Ohta disclose the active switch according to claim 13, wherein the gate insulating layer comprises at least one of silicon oxide and silicon nitride (see para [0113] disclosing silicon oxide).
Regarding claim 15, Lv and Ohta disclose the active switch according to claim 8, wherein the thickness of the gate electrode ranges from 3000 angstroms to 5000 angstroms (see para [0105]).
Regarding claim 16, Lv and Ohta disclose the active switch according to claim 15, wherein the gate electrode comprises at least one of molybdenum, titanium, alumimum and copper (see para [0106]).
Regarding claim 17, LV and Ohta disclose the active switch according to claim 8, wherein the thickness of the source electrode ranges from 3500 angstroms to 5000 angstroms, and the thickness of the drain electrode ranges from 3500 angstroms to 5000 angstroms(see para [0117] source/drain electrode 3um).
Regarding claim 18, Lv and Ohta disclose the active switch according to claim 17, wherein the source electrode comprises at least one of molybdenum, titantum, aluminum and copper, and the drain electrode comprises at least one of molybdenum, titanium, aluminum and copper (see para [0117], [0106]).
Regarding claim 19, Lv and Ohta disclose the active switch according to claim 8, wherein the active switch comprises: a protective layer formed on the source electrode and the drain electrode (11).

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. §102 as being unpatentable over Ohta (US 20210296505 A1).
Regarding claim 20, A display device comprising an active switch, the active switch comprising:
a substrate(see 1, fig 4c);
a gate electrode formed on the substrate (2, see fig 4c);
a gate insulating layer formed on the substrate, wherein the gate insulating layer covers the gate electrode(2, see fig 4c);
an active layer formed on the gate insulating layer (RC, see fig 4c);
a semiconductor composite layer formed on the active layer(Cd, 70/71, see fig 4c); and
a source electrode and a drain electrode formed on the semiconductor composite layer(8d/8s, see fig 4c);
wherein the semiconductor composite layer comprises a first N-type heavily doped amorphous silicon layer, a first N-type lightly doped amorphous silicon layer, a second N-type heavily doped amorphous silicon layer and a second N-type lightly doped amorphous silicon layer which are sequentially stacked, wherein the ion doping concentration of the first N-type heavily doped amorphous silicon layer is lower than that of the second N-type heavily doped amorphous silicon layer, and the ion doping concentration of the first N-type lightly doped amorphous silicon layer is higher than that of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Discussion of Related Art
Nakanishi (US 20130026574 A1) discloses A method for manufacturing a semiconductor device having a gate electrode, a gate insulating film, a channel layer, contact layers, and source and drain electrodes stacked on top of one another in this order on an insulating substrate, wherein each of the contact layers includes a first microcrystalline semiconductor layer containing a conductive impurity; and a second microcrystalline semiconductor layer containing an conductive impurity of a same type as that of the first microcrystalline semiconductor layer, and a step of forming each of the contact layers includes: a step of forming the first microcrystalline semiconductor layer on a surface of the channel layer; and a step of forming the second microcrystalline semiconductor layer on a surface of the first microcrystalline semiconductor layer at a higher flow ratio of hydrogen gas to raw material gas than that for the step of forming the first microcrystalline semiconductor layer.
Furuta (US 20110269274 A1) discloses a thin film transistor fabrication method, comprising: depositing an amorphous silicon layer over a substrate having a gate electrode and a gate dielectric layer formed thereon; depositing a first doped silicon layer having a first resistivity on the amorphous silicon layer at a first deposition rate; depositing a second doped silicon layer having a second resistivity less than the first resistivity on the first doped silicon layer, the second doped silicon layer deposited at a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.